Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Allowable Subject Matter
Claims 6, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6, The method as recited in claim 1, further comprising: training a machine learning model to predict a probability that a user will access the user feed within a predetermined amount of time; and performing the second query to save results in a cache based on the probability.
15. The system as recited in claim 11, wherein the instructions further cause the one or more computer processors to perform operations comprising: training a machine learning model to predict a probability that a user will access the user feed within a predetermined amount of time, and performing the second query to save results in a cache based on the probability.
20. The non-transitory machine-readable storage medium as recited in claim 16, wherein the machine further performs operations comprising: training a machine learning model to predict a probability that a user will access the user feed within a predetermined amount of time, and 
performing the second query to save results in a cache based on the probability. 

Duplicate Claims Warning
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
4, The method as recited in clam 1, wherein merging includes: ranking a sorted list of posts that begins with the identified pasts by the first query followed by other posts identified by the second query. 
Applicant is advised that should claim 13 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
14, The system as recited in claim 11, wherein merging includes: making a sorted list of posts that begins with the identified posts by the first query followed by other posts identified by the second query. 

Claim Objections
Claims 1, 9, 11 are objected to because of the following informalities: Claim 1 recites “from a client device a request to access a user feed containing one or more posts.” Above limitation should read “from a client device a request for a user feed containing one or more posts.” Claims 11 and 16 include similar language.  
Appropriate correction is required.  
9 is objected to because of the following informalities: wherein the user feed includes critical posts and non-critical posts, the critical posts being the posts identified by the firs query and the non-critical posts being additional posts identified by the second query.
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thaxton (US 2013/0018955) in view of Halliday (US 2014/0304623) in view of Caruso (US 2017/0228384) and further in view of Kumthekar (US 2016/0357759). 
Regarding claim 1, Thaxton discloses:
receiving, by one or more processors, from a client device a request [[to access]] for a user feed containing one or more posts;
Thaxton [0432] In FIG. 22, at block 2206, the new feed item type may be registered with a class of data objects. Registering the new feed item type with the class of data objects makes the new feed item type accessible to and usable by any client application that may request an information feed.   
	Thaxton [0039] Feed items in information feeds such as a user's news feed may include messages, which can take the form of: posts comprising textual/character-based inputs such as words, phrases, statements, questions, emotional expressions, and/or symbols; responses to posts, also referred to herein as "comments", such as words, phrases, statements, answers, questions, and reactionary emotional expressions; indications of personal preferences which can be submitted as responses to posts or comments; status updates; and hyperlinks. 

performing, by the one or more processors, a first query to search posts for the user feed, the first query using a first time horizon delimiting a creation time of posts and a first maximum number of posts selected for ranking:
 Thaxton discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Halliday discloses:
	Halliday claim 2, searching for the predetermined number of said recent posts and said recent comments prior to the storing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thaxton to obtain above limitation based on the teachings of Halliday for the purpose of searching for a predetermined number of said recent posts.
Arguably, Halliday discloses ranking.  However, Caruso discloses:
	Caruso, [0010] 4), Fig 24B,  A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media posts over several days possible. Additionally, the prescheduled posts are automatically assigned date ranges and can be exported into one of many formats, including but not limited to text, CSV, etc.


sending, by the one or more processors, identified posts by the first query to the client device for presentation on a user interface of the client device;
	Caruso [0069] From a system that contains multiple feed channels 64, 68 and saved social media posts 72, a user can select content from the multiple sources within the database 78 to include, view, edit and arrange the content posts they wish to distribute to various social networks. The selected posts are then placed in a preliminary form of management table 106, from which the user, at blocks 108A and 108B, can further edit, viewing links and changing the order of the posts to produce an edited management table 110.	

performing, by the one or more processors, a second query to search posts for the user feed, the second query using a second time horizon that is greater than the first time horizon, the second query using a second maximum number of posts for ranking that is greater than the first maximum number of posts.  Thaxton discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kumthekar discloses:
	Kumthekar [0023] Filter option 108 can be any suitable mechanism, such as a drop down menu, for receiving a user's selection of any suitable one or more filters to be applied to search results in accordance with some embodiments. For example, as shown, filter option 108 can be used to limit search results to content posted in a given period of time (e.g., the past two years). In some embodiments, filter option 108 can be omitted.  


merging, by the one or more processors, identified posts by the first query with identified posts by the second query; and
Caruso, [0010] 4), Fig 24B, A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media posts over several days possible. Additionally, the prescheduled posts are automatically assigned date ranges and can be exported into one of many formats, including but not limited to text, CSV, etc.

sending, by the one or more processors, the merged posts to the client device for presentation of the merged posts on the user interface of the client device.
Caruso [0069] From a system that contains multiple feed channels 64, 68 and saved social media posts 72, a user can select content from the multiple sources within the database 78 to include, view, edit and arrange the content posts they wish to distribute to various social networks. The selected posts are then placed in a preliminary form of management table 106, from which the user, at blocks 108A and 108B, can further edit, viewing links and changing the order of the posts to produce an edited management table 110.	


Kumthekar [0023] Filter option 108 can be any suitable mechanism, such as a drop down menu, for receiving a user's selection of any suitable one or more filters to be applied to search results in accordance with some embodiments. For example, as shown, filter option 108 can be used to limit search results to content posted in a given period of time (e.g., the past two years). In some embodiments, filter option 108 can be omitted.  
	Caruso, [0010] 4), Fig 24B,  A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media posts over several days possible. Additionally, the prescheduled posts are automatically assigned date ranges and can be exported into one of many formats, including but not limited to text, CSV, etc.
	Caruso abstract A selection subsystem is used for selecting and storing export content as social media posts in the social content management file. A scheduling subsystem enables a user to create and store schedules, to select a schedule and to merge the selected schedule with the stored content in the management file to form the export content file. An export system transmits the stored content as social media content posts to the social media network according to the selected schedule.  


Caruso, [0010] 4), Fig 24B,  A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media posts over several days possible. Additionally, the prescheduled posts are automatically assigned date ranges and can be exported into one of many formats, including but not limited to text, CSV, etc.
	Caruso abstract A selection subsystem is used for selecting and storing export content as social media posts in the social content management file. A scheduling subsystem enables a user to create and store schedules, to select a schedule and to merge the selected schedule with the stored content in the management file to form the export content file. An export system transmits the stored content as social media content posts to the social media network according to the selected schedule.  

Regarding claim 4, the combination of Thaxton, Halliday, Caruso and Kumthekar discloses 
wherein merging includes: making a sorted list of posts that begins with the identified posts by the first query followed by other posts identified by the second query. 
Caruso, [0010] 4), Fig 24B,  A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media posts over several days possible. Additionally, the prescheduled posts are automatically assigned 
	Caruso abstract A selection subsystem is used for selecting and storing export content as social media posts in the social content management file. A scheduling subsystem enables a user to create and store schedules, to select a schedule and to merge the selected schedule with the stored content in the management file to form the export content file. An export system transmits the stored content as social media content posts to the social media network according to the selected schedule.  

Regarding claim 9, the combination of Thaxton, Halliday, Caruso and Kumthekar discloses wherein the user feed includes critical posts and non-critical posts, the critical posts being the posts identified by the first query and the non-critical posts being additional posts identified by the second query.
Halliday claim 2, searching for the predetermined number of said recent posts and said recent comments prior to the storing. 
Kumthekar [0023] Filter option 108 can be any suitable mechanism, such as a drop down menu, for receiving a user's selection of any suitable one or more filters to be applied to search results in accordance with some embodiments. For example, as shown, filter option 108 can be used to limit search results to content posted in a given period of time (e.g., the past two years). In some embodiments, filter option 108 can be omitted.  


5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Thaxton, Halliday, Caruso and Kumthekar and further in view of Rana (US 2018/0113903).  
Regarding claim 5, the combination of Thaxton, Halliday, Caruso and Kumthekar discloses the elements of the claimed invention as noted but does not disclose wherein the first query and the second query are performed in parallel.  However, Rana discloses: 
	Rana [0033] Post splitting of the structured query, the knowledge access module 212 enables the actor to fetch one or more knowledge objects for each sub query upon executing the one or more sub queries. It may be understood that each sub query may retrieve the knowledge objects from multiple databases. Therefore, the one or more sub queries may be executed, in parallel or in a distributed manner, over the multiple databases present in the Distributed Computing Environment (DCE). It may be noted that the execution of the one or more sub queries over the multiple database may decrease the processing time spent for retrieving the knowledge objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thaxton, Halliday, Caruso and Kumthekar to obtain above limitation based on the teachings of Rana for the purpose of decreasing the processing time spent for retrieving the knowledge objects.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thaxton, Halliday, Caruso and Kumthekar and further in view of Juneja (US 2020/0112620.
Regarding claim 7, the combination of Thaxton, Halliday, Caruso and Kumthekar discloses the elements of the claimed invention as noted but does not disclose saving results from the second 
Juneja [0034] FIG. 3 is a block diagram illustrating components of the cache server 110, according to some example embodiments. The cache server 110 is a prediction based caching system that knows, or can predict, what queries or requests for information may be processed in the future. The cache server 110 can preemptively trigger the search server 112 to search for and return results for the predicted queries/requests (e.g., auto-suggestions). The cache server 110 caches the results for the predicted queries in order to provide faster results.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thaxton, Halliday, Caruso and Kumthekar      to obtain above limitation based upon the teachings of Juneja for the purpose of caching results for the predicted queries in order to provide faster results.   

Regarding claim 10, the combination of Thaxton, Halliday, Caruso, Kumthekar and Juneja       discloses saving results of second query in a cache.
Juneja [0034] FIG. 3 is a block diagram illustrating components of the cache server 110, according to some example embodiments. The cache server 110 is a prediction based caching system that knows, or can predict, what queries or requests for information may be processed in the future. The cache server 110 can preemptively trigger the search server 112 to search for and return results for the predicted queries/requests (e.g., auto-suggestions). The cache server 110 caches the results for the predicted queries in order to provide faster results.  

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thaxton, Halliday, Caruso and Kumthekar and further in view of Reinshmidt (US 2009/0210403).
Regarding claim 8, the combination of Thaxton, Halliday, Caruso and Kumthekar discloses the elements of the claimed invention as noted but does not disclose capturing results from a plurality of first queries and a plurality of corresponding second queries; comparing results from the plurality of first queries and the plurality of second queries; and tuning search parameters based on the comparison.  However, Reinshmidt discloses: 
Reinshmidt [0054] FIG. 2A shows a schematic block diagram of search engine client 104 in an exemplary, illustrative system 200. Search engine client 104 preferably communicates with a layered search 202 for providing the user with an adjusted user search experience according to one or more user inputs (see FIG. 4 for more details). Such adjustments optionally include but are not limited to parsing the search results for refining the search, providing the search results in an organized and easily comparable manner through the user interface, assisting the user to select and/or adjust search terms to obtain the best results, personalization, fine tuning, comparing search results between a plurality of search engines and the like, and are described in greater detail below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thaxton, Halliday, Caruso and Kumthekar      to obtain above limitation based upon the teachings of Reinshmidt for the purpose of assisting the user to select and/or adjust search terms to obtain the best results, personalization, fine tuning, comparing search results between a plurality of search engines. 

11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thaxton in view of Halliday in view of Caruso and further in view of Kumthekar. 
Regarding claim 11, Thaxton discloses:
a memory comprising instructions; and one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the system to perform operations comprising:
	Thaxton [0447] 

receiving from a client device a request to access a user feed containing one or more posts; 
Thaxton [0432] In FIG. 22, at block 2206, the new feed item type may be registered with a class of data objects. Registering the new feed item type with the class of data objects makes the new feed item accessible to and usable by any client application that may request an information feed.  
	Thaxton [0039] Feed items in information feeds such as a user's news feed may include messages, which can take the form of: posts comprising textual/character-based inputs such as words, phrases, statements, questions, emotional expressions, and/or symbols; responses to posts also referred to herein as "comments", such as words, phrases, statements, answers, questions, and reactionary emotional expressions; indications of personal preferences which can be submitted as responses to posts or comments; status updates; and hyperlinks. 

performing a first query to search posts for the user feed, the first query using a first time horizon delimiting a creation time of posts and a first maximum number of posts selected for ranking: 

	Halliday claim 2, searching for the predetermined number of said recent posts and said recent comments prior to the storing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thaxton to obtain above limitation based on the teachings of Halliday for the purpose of searching for a predetermined number of said recent posts.
Arguably, Halliday discloses ranking.  However, Caruso discloses:
	Caruso, [0010] 4), Fig 24B,  A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media posts over several days possible. Additionally, the prescheduled posts are automatically assigned date ranges and can be exported into one of many formats, including but not limited to text, CSV, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thaxton to obtain above limitation based on the teachings of Caruso for the purpose of creating a time schedule for social media content posts.  

sending identified posts by the first query to the client device for presentation on a user interface of the client device; 
Caruso [0069] From a system that contains multiple feed channels 64, 68 and saved social media posts 72, a user can select content from the multiple sources within the database 78 to include, view, edit and arrange the content posts they wish to distribute to various social 

performing a second query to search posts for the user feed, the second query using a second time horizon that is greater than the first time horizon, the second query using a second maximum number of posts for ranking that is greater than the first maximum number of posts; 
Thaxton discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kumthekar discloses:
	Kumthekar [0023] Filter option 108 can be any suitable mechanism, such as a drop down menu, for receiving a user's selection of any suitable one or more filters to be applied to search results in accordance with some embodiments. For example, as shown, filter option 108 can be used to limit search results to content posted in a given period of time (e.g., the past two years). In some embodiments, filter option 108 can be omitted.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thaxton to obtain above limitation based on the teachings of Kumthekar for the purpose of using filter option 108 to limit search results to content posted in a given period of time. 

merging identified posts by the first query with identified posts by the second query, and
Caruso, [0010] 4), Fig 24B, A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media 

sending the merged posts to the client device for presentation of the merged posts on the user interface of the client device.
Caruso [0069] From a system that contains multiple feed channels 64, 68 and saved social media posts 72, a user can select content from the multiple sources within the database 78 to include, view edit and arrange the content posts they wish to distribute to various social networks. The selected posts are then placed in a preliminary form of management table 106, from which the user, at blocks 108A and 108B, can further edit, viewing links and changing the order of the posts to produce an edited management table 110.	

Regarding claim 12, the combination of Thaxton, Halliday, Caruso and Kumthekar discloses wherein performing the first query includes: selecting the first maximum number of posts within the first time horizon, ranking the selected first maximum number of posts; and selecting a predetermined number of tops posts based on the ranking.
Kumthekar [0023] Filter option 108 can be any suitable mechanism, such as a drop down menu, for receiving a user's selection of any suitable one or more filters to be applied to search results in accordance with some embodiments. For example, as shown, filter option 108 can be used to limit search results to content posted in a given period of time (e.g., the past two years). In some embodiments, filter option 108 can be omitted.  

	Caruso abstract A selection subsystem is used for selecting and storing export content as social media posts in the social content management file. A scheduling subsystem enables a user to create and store schedules to select a schedule and to merge the selected schedule with the stored content in the management file to form the export content file. An export system transmits the stored content as social media content posts to the social media network according to the selected schedule.  

Regarding claim 13 the combination of Thaxton, Halliday, Caruso and Kumthekar discloses 
wherein merging includes: making a sorted list of posts that begins with the identified posts by the first query followed by other posts identified by the second query. 
Caruso, [0010] 4), Fig 24B,  A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media posts over several days possible. Additionally, the prescheduled posts are automatically assigned date ranges and can be exported into one of many formats, including but not limited to text, CSV, etc.


Regarding claim 14 the combination of Thaxton, Halliday, Caruso and Kumthekar discloses wherein merging includes: making a sorted list of posts that begins with the identified posts by the first query followed by other posts identified by the second query. 
Caruso, [0010] 4), Fig 24B,  A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media posts over several days possible. Additionally, the prescheduled posts are automatically assigned date ranges and can be exported into one of many formats, including but not limited to text, CSV, etc.
	Caruso abstract A selection subsystem is used for selecting and storing export content as social media posts in the social content management file. A scheduling subsystem enables a user to create and store schedules, to select a schedule and to merge the selected schedule with the stored content in the management file to form the export content file. An export system transmits the stored content as social media content posts to the social media network according to the selected schedule.  

s 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thaxton in view of Halliday in view of Caruso and further in view of Kumthekar. 
Regarding claim 16, Thaxton discloses:
receiving from a client device a request to access a user feed containing one or more posts;
Thaxton [0432] In FIG. 22, at block 2206, the new feed item type may be registered with a class of data objects. Registering the new feed item type with the class of data objects makes the new feed item type accessible to and usable by any client application that may request an information feed.  
	Thaxton [0039] Feed items in information feeds such as a user's news feed may include messages, which can take the form of: posts comprising textual/character-based inputs such as words, phrases, statements, questions, emotional expressions, and/or symbols; responses to posts, also referred to herein as "comments", such as words, phrases, statements, answers, questions, and reactionary emotional expressions; indications of personal preferences which can be submitted as responses to posts or comments; status updates; and hyperlinks. 

performing a first query to search posts for the user feed, the first query using a first time horizon delimiting a creation time of posts and a first maximum number of posts selected for ranking:
Thaxton discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Halliday discloses:
	Halliday claim 2, searching for the predetermined number of said recent posts and said recent comments prior to the storing. 

Arguably, Halliday discloses ranking.  However, Caruso discloses:
	Caruso, [0010] 4), Fig 24B,  A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media posts over several days possible. Additionally, the prescheduled posts are automatically assigned date ranges and can be exported into one of many formats, including but not limited to text, CSV, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thaxton to obtain above limitation based on the teachings of Caruso for the purpose of creating a time schedule for social media content posts.  

sending identified posts by the first query to the client device for presentation on a user interface of the client device;
Caruso [0069] From a system that contains multiple feed channels 64, 68 and saved social media posts 72, a user can select content from the multiple sources within the database 78 to include, view, edit and arrange the content posts they wish to distribute to various social networks. The selected posts are then placed in a preliminary form of management table 106, from which the user, at blocks 108A and 108B, can further edit, viewing links and changing the order of the posts to produce an edited management table 110.	


Thaxton discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kumthekar discloses:
	Kumthekar [0023] Filter option 108 can be any suitable mechanism, such as a drop down menu, for receiving a user's selection of any suitable one or more filters to be applied to search results in accordance with some embodiments. For example, as shown, filter option 108 can be used to limit search results to content posted in a given period of time (e.g., the past two years). In some embodiments, filter option 108 can be omitted.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thaxton to obtain above limitation based on the teachings of Kumthekar for the purpose of using filter option 108 to limit search results to content posted in a given period of time. 

merging identified posts by the first query with identified posts by the second query; and
Caruso, [0010] 4), Fig 24B, A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media posts over several days possible. Additionally, the prescheduled posts are automatically assigned date ranges and can be exported into one of many formats, including but not limited to text, CSV, etc.


Caruso [0069] From a system that contains multiple feed channels 64, 68 and saved social media posts 72, a user can select content from the multiple sources within the database 78 to include, view, edit and arrange the content posts they wish to distribute to various social networks. The selected posts are then placed in a preliminary form of management table 106, from which the user, at blocks 108A and 108B, can further edit, viewing links and changing the order of the posts to produce an edited management table 110.	
 
Regarding claim 17, the combination of Thaxton, Halliday, Caruso and Kumthekar discloses wherein performing the first query includes: selecting the first maximum number of posts within the first time horizon: ranking the selected first maximum number of posts: and selecting a predetermined number of tops posts based on the ranking. 
Kumthekar [0023] Filter option 108 can be any suitable mechanism, such as a drop down menu, for receiving a user's selection of any suitable one or more filters to be applied to search results in accordance with some embodiments. For example, as shown, filter option 108 can be used to limit search results to content posted in a given period of time (e.g., the past two years). In some embodiments, filter option 108 can be omitted.  
	Caruso, [0010] 4), Fig 24B,  A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media posts over several days possible. Additionally, the prescheduled posts are 
	Caruso abstract A selection subsystem is used for selecting and storing export content as social media posts in the social content management file. A scheduling subsystem enables a user to create and store schedules, to select a schedule and to merge the selected schedule with the stored content in the management file to form the export content file. An export system transmits the stored content as social media content posts to the social media network according to the selected schedule.  

Regarding claim 18, the combination of Thaxton, Halliday, Caruso and Kumthekar discloses wherein merging includes: making a sorted list of posts that begins with the identified posts by the first query followed by other posts identified by the second query. 
Caruso, [0010] 4), Fig 24B,  A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media posts over several days possible. Additionally, the prescheduled posts are automatically assigned date ranges and can be exported into one of many formats, including but not limited to text, CSV, etc.
	Caruso abstract A selection subsystem is used for selecting and storing export content as social media posts in the social content management file. A scheduling subsystem enables a user to create and store schedules, to select a schedule and to merge the selected schedule with the stored content in the management file to form the export content file. An export system transmits 

Regarding claim 19, the combination of Thaxton, Halliday, Caruso and Kumthekar discloses 
wherein merging includes: making a sorted list of posts that begins with the identified posts by the first query followed by other posts identified by the second query. 
Caruso, [0010] 4), Fig 24B,  A system and method for aggregating large amounts of social media content posts, including but not limited to text, links, images and video, then merging the multiple edited posts with a preformatted time schedule, resulting in prescheduled social media posts over several days possible. Additionally, the prescheduled posts are automatically assigned date ranges and can be exported into one of many formats, including but not limited to text, CSV, etc.
	Caruso abstract A selection subsystem is used for selecting and storing export content as social media posts in the social content management file. A scheduling subsystem enables a user to create and store schedules, to select a schedule and to merge the selected schedule with the stored content in the management file to form the export content file. An export system transmits the stored content as social media content posts to the social media network according to the selected schedule.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161                                                                                                                                                                                                     
11/16/2021